Exhibit 10.8

 

Execution Version

 

EXCHANGE AGREEMENT

 

This EXCHANGE AGREEMENT (this “Agreement”), dated as of August 7, 2013, is
entered into by and among Athlon Energy Inc., a Delaware corporation (the
“Corporation”), and each of the Partners (as defined herein).

 

RECITALS

 

WHEREAS, the parties desire to provide for the exchange of limited partner
interests (“Units”) in Athlon Holdings LP, a Delaware limited partnership (the
“Partnership”), for shares of Common Stock, par value $0.01 per share (the
“Common Stock”), of the Corporation, on the terms and subject to the conditions
set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions.  As used in this
Agreement, the terms set forth in this Article I shall have the following
meanings (such meanings to be equally applicable to both the singular and plural
forms of the terms defined).

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

 

“Agreement” is defined in the Preamble of this Agreement.

 

“Board” means the board of directors of the Corporation.

 

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the State of Texas shall not be regarded as a Business Day.

 

“Change of Control” means the occurrence of either of the following events:

 

(i)                                     the sale, lease or transfer (other than
by way of merger or consolidation, including any merger or consolidation
involving an Affiliate of the Corporation solely for the purpose of reorganizing
the Corporation in another jurisdiction to realize tax or other benefits), in
one or a series of related transactions, of all or substantially all the assets
of the Corporation and its Subsidiaries, taken as a whole, to a Person other
than any of the Permitted Holders; or

 

(ii)                                  the Corporation becomes aware (by way of a
report or any other filing pursuant to Section 13(d) of the Exchange Act, proxy,
vote, written notice or otherwise)

 

--------------------------------------------------------------------------------


 

of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than any of the Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, consolidation,
amalgamation or other business combination or purchase of Beneficial Ownership,
of more than 50% of the total capital stock of the Corporation that is entitled
to vote in the election of the Board.

 

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
shares of the Corporation immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Corporation
immediately following such transaction or series of transactions.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” is defined in the Recitals to this Agreement.

 

“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Corporation” is defined in the Preamble of this Agreement.

 

“Delaware Arbitration Act” is defined in Section 4.8(d) of this Agreement.

 

“Exchange” is defined in Section 2.1(a) of this Agreement, and “Exchanged” and
“Exchanging” shall have correlative meanings.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means the number of shares of Common Stock for which a Unit is
entitled to be Exchanged.  On the date of this Agreement, the Exchange Rate
shall be 1 for 1, subject to adjustment pursuant to Section 2.2 of this
Agreement.

 

“IPO” means the initial public offering of Common Stock by the Corporation.

 

“LP Agreement” means the Amended and Restated Limited Partnership Agreement of
the Partnership, dated on or about the date hereof, as such agreement may be
amended from time to time.

 

“Management Group” means the group consisting of the directors, executive
officers and other management personnel of the Corporation or any direct or
indirect parent of the Corporation, as the case may be, on the date hereof
together with (1) any new directors whose election by the Board or whose
nomination for election by the equity holders of the Corporation or any direct
or indirect parent of the Corporation, as applicable, was approved by a vote of
a

 

2

--------------------------------------------------------------------------------


 

majority of the directors of the Corporation or any direct or indirect parent of
the Corporation, as applicable, then still in office who are directors on the
date hereof or whose election or nomination was previously so approved and
(2) executive officers and other management personnel of the Corporation or any
direct or indirect parent of the Corporation, as applicable, hired at a time
when the directors on the date hereof together with the directors so approved
constituted a majority of the directors of the Corporation or any direct or
indirect parent of the Corporation, as applicable.

 

“Partners” means the parties hereto, other than the Corporation, and each other
Person who from time to time executes a Joinder Agreement in the form attached
hereto as Exhibit B.

 

“Partnership” is defined in the Recitals to this Agreement.

 

“Permitted Holders” means, at any time, each of

 

(i)                                     Apollo Investment Fund VII, L.P. and its
parallel funds (the “Apollo Funds”), Apollo Global Management, LLC and any of
their respective Affiliates other than any portfolio companies (collectively,
the “Equity Investor”) and any Person that forms a group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) with the Equity Investor; provided that the Equity Investor (x) owns
a majority of the voting power and (y) controls a majority of the Board,

 

(ii)                                  the Management Group,

 

(iii)                               any Person that has no material assets other
than the capital stock of the Corporation and, directly or indirectly, holds or
acquires 100% of the capital stock of the Corporation that is entitled to vote
in the election of the Board, and of which no other Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), other than any of the other Permitted Holders specified in
clauses (i) and (ii) above, holds more than 50% of the total voting power of the
capital stock of such Person that is entitled to vote in the election of the
board of directors of such Person and (iv) any group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision) the members of which include any of the Permitted Holders specified
in clauses (i) and (ii) above and that, directly or indirectly, hold or acquire
Beneficial Ownership of the total capital stock of the Corporation that is
entitled to vote in the election of the Board (a “Permitted Holder Group”), so
long as (1) each member of the Permitted Holder Group has voting rights
proportional to the percentage of ownership interests held or acquired by such
member and (2) no Person or other “group” (other than Permitted Holders
specified in clauses (i) and (ii) above) Beneficially Owns more than 50% on a
fully diluted basis of the total capital stock of the Corporation that is
entitled to vote in the election of the Board held by the Permitted Holder
Group.

 

“Permitted Transferee” has the meaning given to such term in Section 4.1 of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, firm, partnership, joint venture,
limited liability company, estate, trust, business association, organization,
governmental entity or other entity.

 

“Subsidiaries” means, with respect to any Person, as of any date of
determination, any other Person as to which such Person owns, directly or
indirectly, or otherwise controls more than 50% of the voting shares or other
similar interests of such Person or the sole general partner interest or
managing member or similar interest of such Person.

 

“Takeover Laws” is defined in Section 3.1 of this Agreement.

 

“Units” is defined in the Recitals to this Agreement.

 

“Unitholder” is a Partner or Permitted Transferee who holds a Unit.

 

ARTICLE II

 

Section 2.1                                    Exchange of Units for Common
Stock.

 

(a)                                 (i) Subject to Section 2.1(a)(ii) hereof,
from and after the first anniversary of the IPO, each Unitholder shall be
entitled at any time and from time to time, upon the terms and subject to the
conditions hereof, to transfer Units to the Corporation in exchange for the
delivery by the Corporation of a number of shares of Common Stock that is equal
to the product of the number of Units transferred multiplied by the Exchange
Rate (such exchange, an “Exchange”).

 

(ii)                                  Notwithstanding anything to the contrary
herein, upon the occurrence of a Change in Control, each Unitholder shall be
entitled, upon the terms and subject to the conditions hereof, to elect to
Exchange Units for shares of Common Stock; provided, that any such Exchange
pursuant to this sentence shall be effective immediately prior to the
consummation of the Change in Control (and, for the avoidance of doubt, shall
not be effective if such Change of Control is not consummated); and provided
further, that any such election pursuant to this Section 2.1(a)(ii) may be
withdrawn by the Unitholder who submitted such election by providing written
notice to the Corporation not less than four business days prior to the
consummation of the Change in Control.

 

(b)                                 A Unitholder shall exercise the right to
Exchange Units as set forth in Section 2.1(a) above by delivering to the
Corporation a written election of exchange in respect of the Units to be
Exchanged substantially in the form of Exhibit A hereto, duly executed by such
Unitholder or such Unitholder’s duly authorized attorney, in each case delivered
during normal business hours at the principal executive offices of the
Corporation.  Subject to Section 2.1(a)(ii), as promptly as practicable
following the delivery of such a written election of Exchange, and in any event
within three Business Days, the Corporation shall deliver or cause to be
delivered at the offices of the then-acting registrar and transfer agent of the
Common Stock or, if there is no then-acting registrar and transfer agent of the
Common Stock, at the principal executive offices of the Corporation, the number
of shares of Common Stock deliverable upon such Exchange,

 

4

--------------------------------------------------------------------------------


 

registered in the name of the relevant Exchanging Unitholder.  To the extent the
Common Stock is settled through the facilities of The Depository Trust Company,
the Corporation will, subject to Section 2.1(c) below, upon the written
instruction of an Exchanging Unitholder, use its reasonable best efforts to
deliver the shares of Common Stock deliverable to such Exchanging Unitholder
through the facilities of The Depository Trust Company to the account of the
participant of The Depository Trust Company designated by such Exchanging
Unitholder.

 

(c)                                  The Corporation and each Unitholder shall
bear their own expenses in connection with the consummation of any Exchange,
whether or not any such Exchange is ultimately consummated, except that the
Corporation shall bear any transfer taxes, stamp taxes or duties, or other
similar taxes in connection with, or arising by reason of, any Exchange;
provided, however, that if any shares of Common Stock are to be delivered in a
name other than that of the Unitholder that requested the Exchange, then such
Unitholder and/or the Person in whose name such shares are to be delivered shall
pay to the Corporation the amount of any transfer taxes, stamp taxes or duties,
or other similar taxes in connection with, or arising by reason of, such
Exchange or shall establish to the reasonable satisfaction of the Corporation
that such tax has been paid or is not payable.

 

(d)                                 The Corporation covenants and agrees that,
prior to taking or causing to be taken any action that would cause interests in
the Partnership to not meet the requirements of Treasury Regulation
section 1.7704-1(h), including, without limitation, issuing any Units in a
transaction required to be registered with the Securities and Exchange
Commission pursuant to the Securities Act of 1933, as amended, it will provide
at least 15 Business Days advance written notice describing the proposed action
in reasonable detail to the Unitholders and provide each Unitholder with the
opportunity to effect an Exchange of all such Unitholder’s Units in accordance
with the terms of this Agreement; provided, however, that in no event will the
Corporation take or cause to be taken any action that would cause interests in
Partnership to not meet the requirements of Treasury Regulation
section 1.7704-1(h) prior to the first anniversary of the IPO.  Provided that
the notice and opportunity to Exchange contemplated by the previous sentence has
been provided the Unitholders, then, notwithstanding anything to the contrary
herein, if the Board, after consultation with its outside legal counsel and tax
advisor, shall determine in good faith that interests in the Partnership do not
meet the requirements of Treasury Regulation section 1.7704-1(h), the
Corporation may impose such restrictions on Exchange as the Corporation may
reasonably determine to be necessary or advisable so that the Partnership is not
treated as a “publicly traded partnership” under Section 7704 of the Code.

 

(e)                                  For the avoidance of doubt, and
notwithstanding anything to the contrary herein, a Unitholder shall not be
entitled to Exchange Units to the extent the Corporation reasonably determines
in good faith that such Exchange (i) would be prohibited by law or regulation or
(ii) would not be permitted under any other agreement with the Corporation or
its Subsidiaries to which such Unitholder is then subject or any written
policies of the Corporation relating to insider trading then applicable to such
Unitholder.  For avoidance of doubt, no Exchange shall be deemed to be
prohibited by any law or regulation

 

5

--------------------------------------------------------------------------------


 

pertaining to the registration of securities if such securities have been so
registered or if any exemption from such registration requirements is reasonably
available.

 

Section 2.2                                    Adjustment.  The Exchange Rate
shall be adjusted accordingly if there is: (a) any subdivision (by any unit
split, unit distribution, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse unit split, reclassification,
reorganization, recapitalization or otherwise) of the Units that is not
accompanied by an identical subdivision or combination of the Common Stock; or
(b) any subdivision (by any stock split, stock dividend or distribution,
reclassification, reorganization, recapitalization or otherwise) or combination
(by reverse stock split, reclassification, reorganization, recapitalization or
otherwise) of the Common Stock that is not accompanied by an identical
subdivision or combination of the Units.  If there is any reclassification,
reorganization, recapitalization or other similar transaction in which the
Common Stock are converted or changed into another security, securities or other
property, then upon any subsequent Exchange, an exchanging Unitholder shall be
entitled to receive the amount of such security, securities or other property
that such exchanging Unitholder would have received if such Exchange had
occurred immediately prior to the effective date of such reclassification,
reorganization, recapitalization or other similar transaction, taking into
account any adjustment as a result of any subdivision (by any split,
distribution or dividend, reclassification, reorganization, recapitalization or
otherwise) or combination (by reverse split, reclassification, recapitalization
or otherwise) of such security, securities or other property that occurs after
the effective time of such reclassification, reorganization, recapitalization or
other similar transaction.  For the avoidance of doubt, if there is any
reclassification, reorganization, recapitalization or other similar transaction
in which the Common Stock are converted or changed into another security,
securities or other property, this Section 2.2 shall continue to be applicable,
mutatis mutandis, with respect to such security or other property.  This
Agreement shall apply to the Units held by the Unitholders and their Permitted
Transferees as of the date hereof, as well as any Units hereafter acquired by a
Unitholder and his or her or its Permitted Transferees.  This Agreement shall
apply to, mutatis mutandis, and all references to “Units” shall be deemed to
include, any security, securities or other property of the Partnership which may
be issued in respect of, in exchange for, or in substitution of Units by reason
of any distribution or dividend, split, reverse split, combination,
reclassification, reorganization, recapitalization, merger, exchange (other than
an Exchange) or other transaction.

 

Section 2.3                                    Common Stock to be Issued.

 

(a)                                 The Corporation covenants and agrees to
deliver shares of Common Stock that have been registered under the Securities
Act with respect to any Exchange to the extent that a registration statement is
effective and available for such shares.  In the event that any Exchange in
accordance with this Agreement is to be effected at a time when any registration
has not become effective or otherwise is unavailable, upon the request and with
the reasonable cooperation of the Unitholder requesting such Exchange, the
Corporation shall use its reasonable best efforts to promptly facilitate such
Exchange pursuant to any reasonably available exemption from such registration
requirements.  The Corporation shall use its reasonable best efforts to list the
Common Stock required to be delivered upon Exchange prior to such delivery upon
each national securities exchange or inter-dealer quotation system upon which
the Common Stock may be listed or traded at

 

6

--------------------------------------------------------------------------------


 

the time of such delivery.  Nothing contained herein shall be construed to
preclude the Corporation or Partnership from satisfying their obligations in
respect of the Exchange by delivery of shares of Common Stock which are held in
the treasury of the Corporation or the Partnership or any of their Subsidiaries.

 

(b)                                 The Corporation shall at all times reserve
and keep available such number of shares of Common Stock, out of its authorized
but unissued Common Stock, and solely for the purpose of issuance upon an
Exchange, as shall be deliverable upon any such Exchange; provided that nothing
contained herein shall be construed to preclude the Corporation from satisfying
its obligations in respect of any such Exchange by delivery of purchased shares
of Common Stock (which may or may not be held in the treasury of the
Corporation, the Partnership or any Subsidiary thereof).

 

(c)                                  Prior to the date of this Agreement, the
Corporation has taken all such steps as may be required to cause to qualify for
exemption under Rule 16b-3(d) or (e), as applicable, under the Exchange Act, and
be exempt for purposes of Section 16(b) under the Exchange Act, any acquisitions
or dispositions of equity securities of the Corporation (including derivative
securities with respect thereto) and any securities which may be deemed to be
equity securities or derivative securities of the Corporation for such purposes
that result from the transactions contemplated by this Agreement, by each
director or officer of the Corporation who may reasonably be expected to be
subject to the reporting requirements of Section 16(a) of the Exchange Act with
respect to the Corporation upon the registration of any class of equity security
of the Corporation pursuant to Section 12 of the Exchange Act (with the
authorizing resolutions specifying the name of each such officer or director
whose acquisition or disposition of securities is to be exempted and the number
of securities that may be acquired and disposed of by each such Person pursuant
to this Agreement).

 

(d)                                 If any Takeover Law or other similar law or
regulation becomes or is deemed to become applicable to the this Agreement or
any of the transactions contemplated hereby, the Corporation shall use its
reasonable best efforts to render such law or regulation inapplicable to all of
the foregoing.

 

(e)                                  The Corporation covenants that all Common
Stock issued upon an Exchange will, upon issuance, be validly issued, fully paid
and non-assessable and not subject to any preemptive right of stockholders of
the Corporation or to any right of first refusal or other right in favor of any
Person.

 

ARTICLE III

 

Section 3.1                                    Representations and Warranties of
the Corporation.  The Corporation represents and warrants that (i) it is a
corporation duly incorporated and is existing in good standing under the laws of
the State of Delaware, (ii) it has all requisite corporate power and authority
to enter into and perform this Agreement and to consummate the transactions
contemplated hereby and to issue the Common Stock in accordance with the terms
hereof, (iii) the execution and delivery of this Agreement by the Corporation
and the consummation by it of the transactions contemplated hereby (including,
without limitation, the issuance of the

 

7

--------------------------------------------------------------------------------


 

Common Stock) have been duly authorized by all necessary corporate action on the
part of the Corporation, including, but not limited to, all actions necessary to
ensure that the acquisition of shares of Common Stock pursuant to the
transactions contemplated hereby, to the fullest extent of the Board’s power and
authority and, to the extent permitted by law, shall not be subject to any
“moratorium,” “control share acquisition,” “business combination,” “fair price”
or other form of “anti-takeover laws and regulations” of any jurisdiction that
may purport to be applicable to this Agreement or the transactions contemplated
hereby (collectively, “Takeover Laws”), (iv) this Agreement constitutes a legal,
valid and binding obligation of the Corporation enforceable against the
Corporation in accordance with its terms, except as enforcement may be limited
by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and (v) the execution, delivery and performance of this Agreement by the
Corporation and the consummation by the Corporation of the transactions
contemplated hereby will not: (A) result in a violation of the Amended and
Restated Certificate of Incorporation of the Corporation or the Amended and
Restated Bylaws of the Corporation, in each case as the same may be amended
after the date of this Agreement; or (B) conflict with, or constitute a default
(or an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, or instrument to which the
Corporation is a party; or (C) result in a violation of any law, rule,
regulation, order, judgment or decree applicable to the Corporation or by which
any property or asset of the Corporation is bound or affected, except with
respect to clauses (B) or (C) for any conflicts, defaults, accelerations,
terminations, cancellations or violations, that would not reasonably be expected
to have a material adverse effect on the Corporation or its business, financial
condition or results of operations.

 

Section 3.2                                    Representations and Warranties of
each Unitholder.  Each Unitholder, severally and not jointly, represents and
warrants that (i) if it is not a natural person, that it is duly incorporated or
formed and, to the extent such concept exists in its jurisdiction of
organization, is in good standing under the laws of such jurisdiction, (ii) it
has all requisite legal capacity and authority to enter into and perform this
Agreement and to consummate the transactions contemplated hereby, (iii) if it is
not a natural person, the execution and delivery of this Agreement by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate or other entity action on the part of such Unitholder, (iv) this
Agreement constitutes a legal, valid and binding obligation of such Unitholder
enforceable against it in accordance with its terms, except as enforcement may
be limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally,
and (v) the execution, delivery and performance of this Agreement by such
Unitholder and the consummation by such Unitholder of the transactions
contemplated hereby will not: (A) if it is not a natural person, result in a
violation of the Certificate of Incorporation and Bylaws or other organizational
documents of such Unitholder or (B) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Unitholder
is a party, or (C) result in a violation of any law, rule, regulation, order,
judgment or decree applicable such Unitholder, except with respect to
clauses (B) or (C) for any conflicts, defaults, accelerations, terminations,
cancellations or violations, that would not in any material respect result in
the unenforceability against such Unitholder of this Agreement.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Section 4.1                                    Additional Unitholders.  To the
extent a Unitholder validly transfers any or all of such holder’s Units to
another Person in a transaction in accordance with, and not in contravention of,
the LP Agreement, then such transferee (each, a “Permitted Transferee”) shall
have the right to execute and deliver a joinder to this Agreement, substantially
in the form of Exhibit B hereto, whereupon such Permitted Transferee shall
become a Unitholder hereunder.  To the extent the Partnership issues Units in
the future, then the holder of such Units shall have the right to execute and
deliver a joinder to this Agreement, substantially in the form of Exhibit B
hereto, whereupon such holder shall become a Unitholder hereunder.

 

Section 4.2                                    Addresses and Notices.  All
notices, requests, claims, demands and other communications hereunder shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by courier service, by facsimile, by electronic
mail (delivery receipt requested) or by registered or certified mail (postage
prepaid, return receipt requested) to the respective parties at the following
addresses (or at such other address for a party as shall be as specified in a
notice given in accordance with this Section 4.2):

 

(a)                                 If to the Corporation, to:

 

420 Throckmorton Street,

Suite 1200

Fort Worth, Texas 76102

Attention: Chief Financial Officer

Facsimile: (817) 984-8217

 

with a copy (which shall not constitute notice to the Corporation) to:

 

Latham &Watkins LLP

811 Main Street

Suite 3700

Houston, Texas 77002

Attention: Sean T. Wheeler

Facsimile: (713) 546-5401

 

Section 4.3                                    If to any Unitholder, to the
address and other contact information set forth in the records of the
Partnership from time to time.

 

Section 4.4                                    Further Action.  The parties
shall execute and deliver all documents, provide all information and take or
refrain from taking action as may be necessary or appropriate to achieve the
purposes of this Agreement.

 

Section 4.5                                    Entire Agreement; No Third Party
Beneficiaries.  This Agreement constitutes the entire agreement and supersedes
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter hereof.  This Agreement shall be
binding upon and inure solely to the benefit of each party hereto and their
respective successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended

 

9

--------------------------------------------------------------------------------


 

to or shall confer upon any other Person any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

Section 4.6                                    Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the law of the State of
Delaware, without regard to the conflicts of laws principles thereof that would
mandate the application of the laws of another jurisdiction.

 

Section 4.7                                    Severability.  If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any law or public policy, all other terms and provisions of this
Agreement shall nevertheless remain in full force and effect so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such determination
that any term or other provision is invalid, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

 

Section 4.7.  Amendment.  The provisions of this Agreement may be amended only
by the affirmative vote or written consent of each of: (i) the Corporation; and
(ii) Unitholders holding at least two thirds of the then outstanding Units
(excluding Units held by the Corporation).

 

Section 4.8                                    Waiver.  No failure by any party
to insist upon the strict performance of any covenant, duty, agreement or
condition of this Agreement or to exercise any right or remedy consequent upon a
breach thereof shall constitute waiver of any such breach of any other covenant,
duty, agreement or condition.

 

Section 4.9                                    Submission to Jurisdiction;
Waiver of Jury Trial.

 

(a)                                 Any and all disputes which cannot be settled
amicably, including any ancillary claims of any party, arising out of, relating
to, or in connection with the validity, negotiation, execution, interpretation,
performance, or non-performance of this Agreement (including the validity, scope
and enforceability of this arbitration provision) shall be finally settled by
arbitration conducted by a single arbitrator in Fort Worth, Texas in accordance
with the then-existing Rules of Arbitration of the International Chamber of
Commerce.  If the parties to the dispute fail to agree on the selection of an
arbitrator within 30 calendar days of the receipt of the request for
arbitration, the International Chamber of Commerce shall make the appointment. 
The arbitrator shall be a lawyer and shall conduct the proceedings in the
English language.  Performance under this Agreement shall continue if reasonably
possible during any arbitration proceedings.

 

(b)                                 Notwithstanding the provisions of
paragraph (a), the parties hereto may bring an action or special proceeding in
any court of competent jurisdiction for the purpose of compelling a party to
arbitrate, seeking temporary or preliminary relief in aid of an arbitration
hereunder, and/or enforcing an arbitration award and, for the purposes of this
paragraph (b), each party hereto: (i) expressly consents to the application of
paragraph (c) of this Section 4.8 to any such action or proceeding; and
(ii) agrees that

 

10

--------------------------------------------------------------------------------


 

proof shall not be required that monetary damages for breach of the provisions
of this Agreement would be difficult to calculate and that remedies at law would
be inadequate.

 

(c)                                  (i) EACH PARTY HERETO IRREVOCABLY SUBMITS
TO THE JURISDICTION OF COURTS LOCATED IN FORT WORTH, TEXAS FOR THE PURPOSE OF
ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 4.8, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN ARBITRATION OR
CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR CONCERNING THIS
AGREEMENT.  Such ancillary judicial proceedings include any suit, action or
proceeding to compel arbitration, to obtain temporary or preliminary judicial
relief in aid of arbitration, or to confirm an arbitration award.  The parties
acknowledge that the for a designated by this paragraph (c) have a reasonable
relation to this Agreement, and to the parties’ relationship with one another;
and

 

(ii)                                  The parties hereby waive, to the fullest
extent permitted by applicable law, any objection which they now or hereafter
may have to personal jurisdiction or to the laying of venue of any such
ancillary suit, action, or proceeding brought in any court referred to in the
preceding paragraph of this Section 4.8 and such parties agree not to plead or
claim the same.

 

(d)                                 Notwithstanding any provision of this
Agreement to the contrary, this Section 4.8 shall be construed to the maximum
extent possible to comply with the laws of the State of Delaware, including the
Delaware Uniform Arbitration Act (10 Del. C. § 5701 et seq.) (the “Delaware
Arbitration Act”).  If, nevertheless, it shall be determined by a court of
competent jurisdiction that any provision or wording of this Section 4.8,
including any rules of the International Chamber of Commerce, shall be invalid
or unenforceable under the Delaware Arbitration Act, or other applicable law,
such invalidity shall not invalidate all of this Section 4.8.  In that case,
this Section 4.8 shall be construed so as to limit any term or provision so as
to make it valid or enforceable within the requirements of the Delaware
Arbitration Act or other applicable law, and, in the event such term or
provision cannot be so limited, this Section 4.8 shall be construed to omit such
invalid or unenforceable provision.

 

Section 4.10                             Counterparts.  This Agreement may be
executed in one or more counterparts, all of which shall be considered one and
the same agreement and shall become effective when one or more counterparts have
been signed by each of the parties and delivered to the other parties, it being
understood that all parties need not sign the same counterpart.  Delivery of an
executed signature page to this Agreement by facsimile transmission shall be as
effective as delivery of a manually signed counterpart of this Agreement.

 

Section 4.11                             Tax Treatment.  This Agreement shall be
treated as part of the partnership agreement of the Partnership as described in
Section 761(c) of the Code and Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of
the Treasury Regulations promulgated thereunder.

 

Section 4.12                             Specific Performance.  The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in

 

11

--------------------------------------------------------------------------------


 

accordance with their specific terms or were otherwise breached.  It is
accordingly agreed that the parties shall be entitled to specific performance of
the terms and provisions hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

Section 4.13                             Independent Nature of Unitholders’
Rights and Obligations.  The obligations of each Unitholder hereunder are
several and not joint with the obligations of any other Unitholder, and no 
Unitholder shall be responsible in any way for the performance of the
obligations of any other Unitholder under hereunder.  The decision of each
Unitholder to enter into to this Agreement has been made by such Unitholder
independently of any other Unitholder.  Nothing contained herein, and no action
taken by any Unitholder pursuant hereto, shall be deemed to constitute the
Unitholders as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Unitholders are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated hereby and the Corporation acknowledges that the Unitholders are
not acting in concert or as a group, and the Corporation will not assert any
such claim, with respect to such obligations or the transactions contemplated
hereby.

 

[Signature Page to Follow]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and each Partner have duly executed this
Agreement as of the date first written above.

 

 

ATHLON ENERGY INC.

 

 

 

 

 

 

 

By:

/s/ Robert C. Reeves

 

 

Name:

Robert C. Reeves

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

PARTNERS

 

 

 

 

 

 

 

 

/s/ Robert C. Reeves

 

 

Robert C. Reeves

 

 

 

 

 

 

 

 

/s/ Nelson K. Treadway

 

 

Nelson K. Treadway

 

 

 

 

 

 

 

 

/s/ William B. D. Butler

 

 

William B. D. Butler

 

 

 

 

 

 

 

 

/s/ Bud W. Holmes

 

 

Bud W. Holmes

 

 

 

 

 

 

 

 

/s/ Jennifer L. Palko

 

 

Jennifer L. Palko

 

 

 

 

 

 

 

 

/s/ David B. McClelland

 

 

David B. McClelland

 

 

 

 

 

 

 

 

/s/ James R. Plemons

 

 

James R. Plemons

 

 

 

 

 

 

 

 

/s/ Melvyn E. Foster, Jr.

 

 

Melvyn E. Foster, Jr.

 

Exchange Agreement Signature Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and each Partner have duly executed this
Agreement as of the date first written above.

 

 

PARTNERS

 

 

 

 

 

/s/ Matt Cashion

 

Matt Cashion

 

 

 

 

 

/s/ Janis F. Gould

 

Janis F. Gould

 

 

 

 

 

/s/ Juan Coronado

 

Juan Coronado

 

 

 

 

 

/s/ Sharon Braddy

 

Sharon Braddy

 

 

 

 

 

/s/ John Souders

 

John Souders

 

 

 

 

 

/s/ Sheryl Turner

 

Sheryl Turner

 

 

 

 

 

/s/ Lauryl Ellis

 

Lauryl Ellis

 

 

 

 

 

/s/ Robert Lange

 

Robert Lange

 

 

 

 

 

/s/ Dallas Rysavy

 

Dallas Rysavy

 

 

 

 

 

/s/ J.W. Reddin

 

J.W. Reddin

 

 

 

 

 

/s/ Dustin Cummings

 

Dustin Cummings

 

Exchange Agreement Signature Page

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Corporation and each Partner have duly executed this
Agreement as of the date first written above.

 

 

PARTNERS

 

 

 

 

 

/s/ Margie Pellerin

 

Margie Pellerin

 

 

 

 

 

/s/ Joey Bernard

 

Joey Bernard

 

 

 

 

 

/s/ Ian Bowersock

 

Ian Bowersock

 

 

 

 

 

/s/ Cristan C. Erdelac

 

Cristan C. Erdelac

 

Exchange Agreement Signature Page

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[FORM OF]
ELECTION OF EXCHANGE

 

Athlon Energy Inc.

420 Throckmorton Street

Suite 1200

Fort Worth, Texas 76102

Attention: Robert C. Reeves

 

Reference is hereby made to the Exchange Agreement, dated as of August 7, 2013
(the “Exchange Agreement”), among Athlon Energy Inc., a Delaware corporation
(the “Corporation”), and the Unitholders from time to time party thereto. 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Exchange Agreement.

 

The undersigned Unitholder hereby transfers to the Corporation the number of
Units set forth below in Exchange for shares of Common Stock to be issued in its
name as set forth below, as set forth in the Exchange Agreement.

 

Legal Name of Unitholder:

 

 

Address:

 

 

 

 

Number of Units to be Exchanged:

 

 

The undersigned hereby represents and warrants that (i) the undersigned has full
legal capacity to execute and deliver this Election of Exchange and to perform
the undersigned’s obligations hereunder; (ii) this Election of Exchange has been
duly executed and delivered by the undersigned and is the legal, valid and
binding obligation of the undersigned enforceable against it in accordance with
the terms thereof or hereof, as the case may be, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and the availability of equitable remedies; (iii) the Units subject to this
Election of Exchange are being transferred to the Corporation free and clear of
any pledge, lien, security interest, encumbrance, equities or claim; and (iv) no
consent, approval, authorization, order, registration or qualification of any
third party or with any court or governmental agency or body having jurisdiction
over the undersigned or the Units subject to this Election of Exchange is
required to be obtained by the undersigned for the transfer of such Units to the
Corporation.

 

The undersigned hereby irrevocably constitutes and appoints any officer of the
Corporation as the attorney of the undersigned, with full power of substitution
and resubstitution in the premises, to do any and all things and to take any and
all actions that may be necessary to transfer to the Corporation the Units
subject to this Election of Exchange and to deliver to the undersigned the
shares of Common Stock to be delivered in Exchange therefor.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Election of Exchange to be executed and delivered by the undersigned or by its
duly authorized attorney.

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF]
JOINDER AGREEMENT

 

This Joinder Agreement (“Joinder Agreement”) is a joinder to the Exchange
Agreement, dated as of August 7, 2013 (the “Agreement”), among Athlon Energy
Inc., a Delaware corporation (the “Corporation”), and each of the Unitholders
from time to time party thereto.  Capitalized terms used but not defined in this
Joinder Agreement shall have their meanings given to them in the Agreement. 
This Joinder Agreement shall be governed by, and construed in accordance with,
the law of the State of Delaware.  In the event of any conflict between this
Joinder Agreement and the Agreement, the terms of this Joinder Agreement shall
control.

 

The undersigned hereby joins and enters into the Agreement having acquired Units
in the Partnership.  By signing and returning this Joinder Agreement to the
Corporation, the undersigned (i) accepts and agrees to be bound by and subject
to all of the terms and conditions of and agreements of a Unitholder contained
in the Agreement, with all attendant rights, duties and obligations of a
Unitholder thereunder and (ii) makes each of the representations and warranties
of a Unitholder set forth in Section 3.2 of the Agreement as fully as if such
representations and warranties were set forth herein.  The parties to the
Agreement shall treat the execution and delivery hereof by the undersigned as
the execution and delivery of the Agreement by the undersigned and, upon receipt
of this Joinder Agreement by the Corporation, the signature of the undersigned
set forth below shall constitute a counterpart signature to the signature
page of the Agreement.

 

Name:

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

With copies to:

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------